                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAVID HELMSTETTER and         )
JACQUELINE HELMSTETTER,       )
                              )
                  Plaintiffs, )
                              )
v.                            )                       Case No. 2:19-cv-2532-KHV-TJJ
                              )
JPMORGAN CHASE BANK, N.A. and )
FEDERAL NATIONAL MORTGAGE )
ASSOCIATION,                  )
                              )
                  Defendants. )


                                MEMORANDUM AND ORDER
         This matter comes before the Court on Plaintiffs’ Motion to Deem the 30(b)(6)

Representatives Unprepared and Other Discovery Issues.1 Defendants oppose the Motion.2

Plaintiffs did not file a reply. For the reasons set forth below, the Court will grant the Motion in

part and deny it in part.

         Defendants produced three corporate representatives as Rule 30(b)(6) witnesses to

provide testimony on behalf of Defendants JPMorgan Chase Bank, N.A. (“Chase”) and Federal

National Mortgage Association (“Fannie Mae”) on the deposition topics previously approved by

the Court.3 In their Motion, Plaintiffs take issue with the testimony of the three corporate

representatives on six grounds, which the Court addresses in turn below.

         1. Witnesses not properly prepared to give Rule 30(b)(6) corporate testimony



1
    ECF No. 128.
2
    ECF No. 131.
3
    ECF No. 119.
                                                  1
         Plaintiffs contend Defendants’ corporate representatives were not prepared to testify on

behalf of the organization on the specified topics, and each witness offered responses based on

personal knowledge or experience rather than on corporate knowledge. Plaintiffs cite two

examples to support their argument.

                    A.    Albert Smith, Jr.

        Chase witness Albert Smith, Jr. gave testimony regarding Topic 4: “Discuss and explain

the policies and procedures for loan servicing as applied to the Helmstetters’ account activity and

loan accounting including payoff(s) [subject to the date/time limitation set out in ECF No. 119].”

In the deposition testimony Plaintiffs submitted in support of their objection,4 Mr. Smith

testified:

        Q.       [W]hat did you do to prepare for this topic?
        A.     This topic, I didn’t have any specific preparation outside of reviewing the
        documents. This will be based on my experience and knowledge of working with
        Chase.
        Q.       So in preparation, I just want to clarify, you didn’t access any Chase policies
        or procedures for loan servicing to prepare?
        A.       No.
        Q.        And you also didn’t access the Fannie Mae loan servicing guide to prepare
        for this topic?
        A.       I did not.
        Q.       I just want to make sure I know what the information’s based on. And have
        you – just so I have a little bit of a basis for this, you said you were going to testify – I
        don’t want to misstate this, testify based on your experience?
        A.        Yes.
        Q.       And do you have any specific experience in the policies and procedures of
        loan servicing including payoffs or accounting?
        A.       I do.


4
    ECF No. 128-1 at 3.
                                                     2
          In their opposition, Defendants rely on Mr. Smith’s answer to the first quoted question as

evidence that his testimony arises out of his work for Chase. Moreover, Mr. Smith also stated

that he has specific experience in the policies and procedures of loan servicing, including payoffs

and accounting. Defendants contend Plaintiffs have not identified any information Mr. Smith

was unable to provide in answer to questions under Topic 4.

          The Court agrees with Plaintiffs that Mr. Smith was not properly prepared to testify on

behalf of Chase for questions related to Topic 4. Rule 30(b)(6) requires that a person designated

to testify on behalf of an organization be prepared to testify “about information known or

reasonably available to the organization.”5 In order for a Rule 30(b)(6) deposition to function

effectively, once the deposing party designates deposition topics with reasonable particularity,

the organization must designate and adequately prepare its witness(es) to address the topics.6 The

organization must make a conscientious, good faith effort not only to designate knowledgeable

representatives for Rule 30(b)(6) depositions but also to prepare them to “fully and unevasively

answer questions about the designated subject matter.”7

          It was not sufficient for Defendant Chase to merely produce a witness – Mr. Smith – who

has experience with Chase’s policies and procedures regarding loan servicing. Chase had a duty

to prepare Mr. Smith so he could give “complete, knowledgeable and binding answers on behalf




5
    Fed. R. Civ. P. 30(b)(6).
6
 North Alabama Fabricating Co., Inc. v. Bedeschi Mid-West Conveyor Co., LLC, No. 16-cv-
2740-DDC-TJJ, 2018 WL 276772, at *6 (D. Kan. Jan. 1, 2018).
7
    Starlight Int’l Inc. v. Herlihy, 186 F.R.D. 626, 638 (D. Kan. 1999).



                                                   3
of the [organization].”8 Topic 4 requests information regarding Chase policies and procedures for

loan servicing as applied to the Helmstetters’ account activity and loan accounting including

payoff(s). Yet, Mr. Smith admittedly did not review Chase policies or procedures for loan

servicing prior to his deposition. Nor did he review the Fannie Mae loan servicing guide. Having

“experience” with the policies and procedures can mean any number of things, but Mr. Smith’s

failure to review the policies and procedures for compliance in this case left Mr. Smith

unprepared to testify on behalf of Chase with regard to Topic 4. Chase therefore did not properly

present a corporate witness as required by Rule 30(b)(6) to answer questions regarding Topic 4.

         In a separate line of questioning, Plaintiffs’ counsel attempted to ask Mr. Smith whether

Chase statements were in statutory compliance. Plaintiffs contend Mr. Smith either was not

prepared or was not allowed to testify regarding “statutory compliance.” Although Plaintiffs’

Motion does not indicate the specific topic to which these objections relate, it appears they relate

to Topic 5: “Discuss and explain the Helmstetter mortgage statements in the context of statutory

compliance as to proper application of payments (accounting of payments) and information

required to be disclosed to the borrower.”

         Defendants contend Mr. Smith did answer what Defendants characterize as “Plaintiffs’

vague and confusing questions about general ‘statutory requirements.’”9 Defendants also contend

Plaintiffs have not identified any information the witnesses did not provide regarding statutory

compliance.

         The relevant testimony on this issue from Mr. Smith is as follows:



8
 North Alabama Fabricating Co., Inc., 2018 WL 276772, at *6 (quoting Audiotext Commc'ns
Network, Inc. v. US Telecom, Inc., No. 94-2395-GTV, 1995 WL 625962, at *13 (D. Kan. Oct. 5,
1995)).
9
    ECF No. 131 at 3-4.
                                                  4
Q.        As you sit here today, do you have anything to refer me to in policies and
procedures that reflect to whether that complies with the requirement to put the total
amount due on the statement?
[Defendants’ counsel]: Objection, calls for a legal conclusion…. He can answer, but
you’re asking him for a legal conclusion. I’ve made my objection.
 A.        And yes, I’m not an attorney, but looking at the document itself, the
document explains the past payment breakdowns, gives an explanation of the amount
due. I’m not aware of the – of a requirement to reflect a payoff or total – tabulating a
total loan balance as part of the statement, I have no knowledge of that.
                                     ************
Q.        So in Topic No. 5, to discuss and explain the Helmstetters’ mortgage
statements in the context of statutory compliance as to proper application of payments
and information required to be disclosed to the borrower after January 6, 2018, do you
have any knowledge of statutory requirements or compliance relating to the information
on the mortgage statement?
[Defendants’ counsel]: Objection, asked and answered.
A.        It’s my understanding and belief that the information supplied to the
customer on the statement provides the information that is required.
Q.         And did you look up what information is required? I mean, is the answer
really “no,” that you don’t have knowledge of what statute we’re talking about, whether
the mortgage statement complies?
[Defendants’ counsel]: Objection, asked and answered, harassing, form of the question.
It’s argumentative.
A.         My answer is that it’s Chase’s position that this statement complies with any
statutory requirement from 2018.
Q.        Which statutory requirement does it comply with?
A.         I stated any statutory requirement. I don’t know what requirement you’re
referring to. As far as advising of the balances due and owing and providing clear
explanation of that, I believe that statement does that and that’s my answer.
Q.         Is your testimony, as you sit here today, and as you prepared, is that if Chase
has done it, it’s accurate, or have you made an independent review of any statutory
compliance to compare it to this statement?
[Defendants’ counsel]: Objection, asks for a legal conclusion, form of the question, it’s
argumentative, it’s asked and answered.
A.        I have no additional answer other than what I’ve already answered, Counsel.


                                            5
       Q.          Since we’ll be taking this one to the Court, I just want to make it very, very
       clear that you’ve not referred to any statute or written policy or procedure relating to
       Topic No. 5 of just –
       [Defendants’ counsel]: Objection, misstates his testimony.
                                              ***********
       A.         Yes, the statements – the form and method of the statement is, in our
       position, compliant with any statutory requirement in regards to supplying information
       on balanaces due and owing. I didn’t look at any specific statute as of today for this
       particular preparation, but based on my training and understanding of what happened
       with the mortgage statements, that’s my position. So that’s all I have to say.
          As Mr. Smith admitted in the highlighted language quoted immediately above, he did not

review any statutory requirements in preparation for his deposition testimony. For the same

reasons the Court has found Mr. Smith was not properly prepared to testify on behalf of Chase

with regard to Topic 4, Mr. Smith also was not properly prepared to testify on behalf of Chase

with regard to Topic 7. As Defendants point out in their response, one of Fannie Mae’s Rule

30(b)(6) witnesses, Alfred Violanti, III, testified that Fannie Mae relies on its servicer, Chase, to

comply with the law related to servicing.10 It is therefore abundantly clear that Mr. Smith should

have been prepared to answer questions regarding statutory compliance. As for Mr. Smith’s

testimony regarding “any” statutory requirement, it begged the questions asked and, whether

intentional or not, comes across as a coy attempt to dodge the questions asked. Mr. Smith’s

testimony was further compromised by repeated improper objections by Defendants’ counsel.11

          The Court orders Defendants to properly prepare Mr. Smith to answer questions

regarding Chase Topics 4 and 7 and make him available for deposition on a date agreeable to

Plaintiffs’ counsel no later than August 16, 2021. The deposition may be conducted remotely.



10
     ECF No. 131 at 4.
11
  See District of Kansas Deposition Guidelines, http://ksd.circ10.dcn/index.php/deposition-
guidelines/.
                                                    6
Defendants’ counsel shall refrain from asserting improper objections to questions posed during

the deposition.

                  B.   Mark Graves

      Fannie Mae designated witness Mark Graves to give testimony regarding Topic 7:

“Discuss and explain policies, procedures, and statutory compliance regarding transfers of

servicing or transfer of ownership including, but not limited to, the timing and required form of

such information,” relative to the HomeSaver Advance Note. However, Plaintiffs point out that

when asked whether he was prepared to testify regarding Topic 7, Mr. Graves responded

unequivocally, “I am not.” Understandably, then, Plaintiffs complain Mr. Graves was not

properly prepared to give Rule 30(b)(6) testimony regarding Topic 7 on behalf of Fannie Mae.

      However, Defendants argue that, notwithstanding his statement to the contrary, Mr. Graves

was prepared to testify on Topic 7. Defendants contend Plaintiffs’ counsel asked Mr. Graves

questions regarding transfers of servicing and ownership, and he fully answered the questions.

Defendants also assert that Plaintiffs have not identified any information Mr. Graves was unable

to provide in response to questions asked under Topic 7.

      While it is unclear why Mr. Graves denied he was prepared to give testimony regarding

Topic 7, the Court has reviewed the transcript excerpts Defendants submitted and agrees that Mr.

Graves actually did give responsive testimony to the questions he was asked concerning Topic 7.

Plaintiffs have not identified any questions Mr. Graves failed to answer regarding this Topic.

The Court therefore finds unpersuasive Plaintiffs’ claim that Mr. Graves was unprepared to

testify on behalf of Fannie Mae relative to Topic 7.

       2. Deposition filled with too many objections and impermissible coaching
          objections




                                                7
       Plaintiffs’ next objection is that “the deposition” was filled with too many objections and

impermissible coaching objections. The only deposition testimony Plaintiffs cite in support of

this argument is that of Alfred Violanti, III. However, Plaintiffs failed to include a copy of page

41 of Mr. Violanti’s deposition that contains the testimony in question, and the Court is unable to

discern what Plaintiffs’ argument means. The Court finds this objection unsupported and

unpersuasive.12

       3. Designated witness not allowed to answer question following defense counsel
          objection that answer called for a legal conclusion
       Plaintiffs identify no witness, refer to no deposition topic, cite to no deposition testimony,

and refer to no document(s) where this issue arose. The Court finds this objection unsupported

and unpersuasive.

       4. Improper objections to court-approved topics

       Once again, Plaintiffs do not identify any particular witness to whom this objection is

aimed. They do not refer to a particular deposition topic. Although they do quote from page 14

of what is presumably a deposition transcript, they fail to attach a copy of the document. And

they do make the general statement that “[n]ot aware that there is a statute regarding mortgage

statements therefore cannot testify if they are in compliance,” citing Mr. Violanti’s deposition at

page 47. But as noted above, Mr. Violanti testified that Fannie Mae relies upon its servicer,

Chase, to comply with the law related to servicing. The Court therefore finds this objection

unsupported and unpersuasive.

       5. Obstructing deposition by demanding a copy of Bates numbered documents



12
   Plaintiffs seem concerned with the limit of 10 pages the Court imposed on their Motion. They
write that “[i]n 10 pages the discovery deficiency cannot be adequately addressed although this
issue is intended to be preserved . . . .” ECF No. 119 at 2, n 2. However, the 10-page limit cannot
account for Plaintiffs’ cryptic argument because their Motion consists of 4 ½ pages.
                                                 8
       This objection is not tied to any specific deposition topic or witness. The Court is unable

to understand the issue Plaintiffs are attempting to raise or the relief being sought here. The

Court finds this objection unsupported and unpersuasive.

       6. Maintaining impossible positions by guessing

       Once again, Plaintiffs do not identify any particular witness to whom this objection

applies. They do not mention a particular deposition topic. They do not cite to any deposition

testimony. Nor do they reference any specific document(s) at issue. The Court finds this

objection unsupported and unpersuasive.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Deem the 30(b)(6)

Representatives Unprepared and Other Discovery Issues (ECF No. 128) is granted in part and

denied in part. The Motion is granted insofar as it seeks a ruling that Defendant Chase did not

comply with Rule 30(b)(6) by presenting Albert Smith, Jr. as a witness on Chase Topics 4 and 7.

The Motion is denied in all other respects.

       IT IS FURTHER ORDERED that Defendant Chase properly prepare Albert Smith, Jr.

to answer questions regarding Chase Topics 4 and 7 and make him available for deposition on a

date agreeable to Plaintiffs’ counsel no later than August 16, 2021.

       IT IS FURTHER ORDERED that the discovery deadline in this case is extended to

August 16, 2021 for the sole purpose of conducting the deposition of Albert Smith, Jr. No other

discovery may be conducted.

       IT IS SO ORDERED.




                                                  9
Dated this 9th day of July, 2021, at Kansas City, Kansas.




                                                        Teresa J. James
                                                        U. S. Magistrate Judge




                                        10
